Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 1 of 21 PagelD# 302

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
SHAYQUAN QUANTAE MARSHALL,
Petitioner,
v. Civil Action No. 3:19CV655
HAROLD W. CLARKE,
Respondent.
MEMORANDUM OPINION
Shayquan Quantae Marshall, a Virginia inmate proceeding pro
se, submitted a 28 U.S.C. § 2254 petition (hereinafter “§ 2254
Petition,” ECF No. 1) challenging his conviction in the Circuit
Court of the City of Richmond, Virginia (hereinafter “Circuit
Court”) of possession of cocaine with intent to distribute, 374 or

subsequent offense. In his § 2254 Petition, Marshall argues that

he is entitled to relief on the following grounds:}

Claim 1 “The trial court erred in denying the motion
to suppress the evidence flowing from an
unreasonably delayed traffic stop.” (ECF

No. 1, at 5.)

Claim 2 Ineffective assistance of counsel during trial
and appellate proceedings:
(a) Trial counsel failed raise the decision
in United States v. Rodriguez, 135 S. Ct. 1609
(2015) and failed to argue that Marshall was
not issued a traffic ticket. (ECF No. 1-1, at
4.)

 

 

1 The Court corrects the capitalization, spelling, and
punctuation in quotations from Marshall’s submissions. The Court
employs the pagination assigned by the CM/ECF docketing system.
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 2 of 21 PagelD# 303

(bo) Trial counsel failed to argue that there
waS no probable cause for a stop, that
Marshall was subject to an unreasonable search
and seizure, and apply the “tainted evidence
of the fruit of the poisonous tree doctrine.”
(ECF No. 1-2, at 3, 4.)

(c) Appellate counsel failed to raise the
arguments set forth in Claim 2(a). (ECF
No. 1-2, at 3, 6.)

Claim 3 The trial court violated Marshall’s right to
due process by allowing a police officer to
interfere with a traffic stop initiated by
another officer. (Id. at 8.)

Claim 4 The trial court violated Marshall’s rights
under the Fourth Amendment because no traffic
charges were filed against Marshall as a
result of the traffic stop leading to his
arrest on drug charges. (Id. at 10.)

Claim 5 The trial violated Marshall’s constitutional
rights by sanctioning an unreasonable and
unjustified search of his person. (Id. at
12.)

Claim 6 The trial court erred in assuming officers did
not violate Marshall’s rights by searching him
“beyond the required parameters of the PISTOL
database.” (Id. at 17.)?

Claim 7 The state habeas court erred in dismissing
Marshall's claims challenging the denial of
the suppression motion at trial and on appeal.
(Id. at 20.)

Respondent has moved to dismiss on the grounds that, inter alia:
Claims 1 and 7 are not cognizable grounds for federal habeas

relief; Claims 3, 4, 5, and 6 are procedurally defaulted; and the

remaining claims lack merit. (ECF No. 12, 14.) Marshall has

 

2 PISTOL is a database that provides officers with a
description of the suspect prior encounters with police.

2
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 3 of 21 PagelD# 304

responded. (ECF No. 17.) In his Response, Marshall contends that

he can show cause to excuse his defaults, because any default is

attributable to the ineffective assistance of counsel. (Id. at 2-
3.) For the reasons set forth below, the Motion to Dismiss will
be granted.

I. PERTINENT PROCEDURAL HISTORY

Following a conditional guilty plea, Marshall was convicted
in the Circuit Court of possession of cocaine with intent to
distribute (third or subsequent offense) and sentenced him to ten
years of incarceration. (ECF No. 14-1, at 1-2.)

A. Direct Appeal

On appeal, Marshall asserted that the trial court erred in
denying his motion to “suppress because the officer unlawfully
deviated from the stop in calling and assisting a K9 unit.” (ECF
No. 14-2, at 1.) That Court of Appeals of Virginia aptly
summarized the pertinent facts in rejecting that challenge. It is
helpful to recite those facts and the legal findings of the Court
of Appeals here because they provide context for many of Marshall's
claims of ineffective assistance of counsel.3

[T]he evidence reflects that on July 22, 2014 at

approximately 11:30 a.m., Detective Milton was
patrolling an area “known for having a lot of street-
level narcotics.” A vehicle, driven by Marshall cut in

 

3 The Court has altered the footnote number in the following
quotation. Other than the first alteration, the other alteration
appear in the original opinion.
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 4 of 21 PagelD# 305

front of him. Milton pulled Marshall’s vehicle over
for that traffic violation and for a dangling object
hanging from his rearview mirror. Detective Melton,
who recognized Marshall from prior drug arrests,
happened to be nearby and witnessed the stop.

Immediately after Milton stepped away from
Marshall’s vehicle to return to the patrol car, Melton,
who was still in his patrol car, advised Milton of
Marshalls criminal history. He mentioned that Marshall
likely had narcotics on his person, and recommended that
Milton call a K9 unit. Milton radioed for a K9 unit as
he returned to his patrol vehicle. In the patrol car,
he began checking the information he had collected from
Marshall. Consistent with the information Melton had
provided, Marshall’s “PISTOL” 4 background check
indicated that he was a “narcotics seller, user,
probably armed, a gang member.”

Officer Robinson arrived at the scene with her
drug-detection dog within five minutes of Milton calling
for a K9 unit. At the time Robinson was dispatched at
11:37 a.m.,5 she was a mile away. She left the station
at approximately 11:39 a.m. When she arrived, Milton
had not yet finished investigating the traffic
infraction. She spoke with Milton for approximately® a
“couple of minutes” in order to determine where Milton
wanted her to run the dog. She removed the dog from the
vehicle and it “immediately” alerted on the driver’s
side of the vehicle, where Marshall was seated with the
window open. The alert occurred at 11:44 a.m. After
the alert, Marshall admitted he had drugs on his person.
Later, police found a clear plastic bag sewn into the

 

4 “PISTOL” is a database that advises officers of
the “nature of the contact” a suspect has had with the
Richmond Police Department, any prior arrests, and
whether the suspect might be armed.

5 Robinson testified she did not know what time the
request was received; she only knew the time she was
dispatched to the scene. However, Robinson’s testimony
regarding the time she was dispatched is consistent with
Milton’s recollection that she arrived no more than five
minutes after he requested a K9 unit.

6 On cross-examination, Robinson stated that she
spoke with the officer at the scene for a “couple of
minutes,” “[g)ive or take a minute or two minutes.”

4
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 5 of 21 PagelD# 306

fly of his shorts. The bag contained multiple
individually-wrapped portions of a substance later
determined to be crack cocaine.
II. ANALYSIS

For Fourth Amendment purposes, Marshall was seized
throughout the duration of the stop. “A ‘seizure that
is justified solely by the interest in issuing a warning
ticket to the driver can become unlawful if it is
prolonged beyond the time reasonably required to

 

complete that mission.’‘” Matthews v. Commonwealth, 65
Va. App. 334, 344, 778 S.E.2d 122, 127 (2015) (quoting
Illinois v. Caballes, 543 U.S. 405, 407 (2005)). “The

 

seizure remains lawful only ‘so long as [unrelated]
inquiries do not measurably extend the duration of the
stop.’” Id. (alteration in original) (quoting Arizona
v. Johnson, 555 U.S. 323, 333 (2009)). Marshall argues
that Milton deviated from the traffic stop in three
instances and that those deviations unlawfully prolonged
the stop: (1) Milton’s and Melton’s conversation about
Marshall’s criminal history, (2) the delay attributed to
Milton calling for a kK9 unit, and (3) Milton’s
conversation with Robinson upon her arrival.

The stop here occurred prior to the United States
Supreme Court decision in Rodriguez v. United States,
135 S. Ct. 1609, 1615 (2015) (holding that during a
lawful traffic stop, a police officer “may conduct
certain unrelated checks,” but “may not do so ina way
that prolongs the stop, absent the reasonable suspicion
ordinarily demanded to justify detaining an
individual”). At the time of the stop in this case,
binding precedent stated that there was no Fourth
Amendment violation if any deviations or delays
unrelated to the traffic stop were “de minimis.”
Matthews, 65 Va. App. at 353, 778 S.E.2d at 132; Ellis
v. Commonwealth, 52 Va. App. 220, 227, 662 S.E.2d 640,
643 (2008). Evidence obtained during a search conducted
in reasonable reliance on binding precedent at the time
is not subject to the exclusionary rule. Davis v. United
States, 564 U.S. 229, 241 £x(2011) (describing this
dimension of the “good faith” exception). Therefore, we
may assume without deciding that any delay here was
unlawful under Rodriguez, but nevertheless, the evidence
should not be excluded so long as the delays unrelated
to the traffic offense were “de minimis.” [7]

 

 

 

7 The trial court denied the motion to suppress
because it found the stop lawful under Rodriguez. We

5
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 6 of 21 PagelD# 307

Whether the delays were de minimis presents “a
mixed question of law and fact that we review de novo on
appeal.” McCain v. Commonwealth, 275 Va. 546, 551, 659
S.E.2d 512, 515 (2008). We are “bound by the trial
court’s findings of historical fact unless plainly wrong
or without evidence to support them and we give due
weight to the inferences drawn from those facts by
resident judges and local law enforcement officers.”
Matthews, 65 Va. App. at 341-42, 778 S.E.2d at 126
(quoting McGee v. Commonwealth, 25 Va. App. 193, 198,
487 S.E.2d 259, 261 (1997) (en banc)). After considering
each alleged deviation individually, and then in their
totality, we find that any extension of the stop caused
by Milton's investigation of a suspected drug offense
was only a de minimis delay. Thus, the evidence was
admissible under the good faith exception to the
exclusionary rule.

A. Milton’s conversation with Melton

The record is silent as to the exact amount of time
that Milton and Melton spoke. The trial court noted
that either “just sort of in passing [Melton] yelled out
to him” or “there was some discussion as [Milton] was
travelling to the squad car.” In either scenario, the
conversation was limited in scope and duration. It also
coincided with Milton’s return to his patrol vehicle,
which was part of the traffic stop. Furthermore, such
a conversation advances the interest of protecting
officer safety, given that Melton had prior experience
with Marshall, and Marshall's PISTOL profile indicated
he was “probably armed” and “a gang member.” Ultimately,
characterizing this conversation as akin to Milton
checking Marshall’s criminal history, the trial court
ruled that the initial conversation with Melton was not
a “deviation” from the traffic stop. We agree.

B. Milton calling a K9 unit

 

 

 

affirm the judgment not for that reason, but because
this stop occurred prior to the Rodriguez decision and

was lawful under then-existing law. Thus, the
exclusionary rule does not apply. Debroux  v.

Commonwealth, 32 Va. App. 364, 371, 528 S.E.2d 151, 154
(2000) (“an appellate court may affirm the judgment of
a trial court when it has reached the right result” for
a reason other than the reason adopted by the appellate
court (quoting Driscoll v. Commonwealth, 14 Va. App.
449, 452, 417 S.E.2d 312, 313 (1992))).

 

6
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 7 of 21 PagelD# 308

Second, Marshall challenges the delay caused by
Milton’s call for a K9 unit. Viewing the evidence in
the light most favorable to the Commonwealth, Milton had
already placed the call before he returned to his patrol
vehicle to run Marshall's information. Because he
needed to return to the patrol car as part of the
investigation into the traffic offense, the most
reasonable inference, viewing the evidence as we must,
is that his placing this call en route did not result in
any measurable delay.

C. Milton speaking with Robinson

Third, Marshall contends the traffic stop was
interrupted when Milton got out of his vehicle and spoke
with the K9 officer, Robinson, upon her arrival. The
trial court ruled that there was “no evidence” that the
time it took Robinson to arrive and speak with Milton
“delayed Milton in any way or that that didn’t coincide
with the reasonable time that Milton took to do his
traffic investigation.” We cannot say this factual
finding is plainly wrong or unsupported by the evidence.
Furthermore, Robinson testified that this conversation
was quite limited in  scope-confined solely to
determining where Milton wanted her to run the dog.
Viewing the evidence in the light most favorable to the
Commonwealth, the conversation was at most two minutes
long.

D. The alleged deviations as a whole

Even if each alleged deviation, by itself, was de
minimis, we must consider their collective effect on the
duration of the stop. Milton stopped Marshall at
approximately 11:30 a.m. The record does not specify
exactly how long Milton spoke with Melton, but shortly
after the exchange, Milton called for a drug dog.
Robinson was contacted by dispatch at 11:37 a.m. She
left from a police station approximately one mile away
at roughly 11:39 a.m. When she arrived shortly
thereafter, Milton had nearly finished checking
Marshall’s information for the traffic offense.
Robinson spoke with Milton briefly “to find out what
they want me to run,” which she estimated lasted a minute
or two. She then removed her dog from her vehicle. The
dog “immediately” alerted to the vehicle at 11:44 a.m.
The investigation into the traffic offense had not
concluded before the dog alerted.

In sum, over the course of an approximate fourteen-
minute period between the beginning of the stop and the
dog alerting, at most two to three minutes were
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 8 of 21 PagelD# 309

attributable to investigating the suspected narcotics
offense. Although no binding case law presents these
precise facts, persuasive guidance indicates that this
is a de minimis intrusion. See United States v. Mason,
628 F.3d 123, 132 (4th Cir. 2010) (finding that “one to
two of the 11 minutes devoted to questioning on matters
not directly related to the traffic stop constituted
only a slight delay that raises no Fourth Amendment
concern”); United States v. Alexander, 448 F.3d 1014,
1017 (8th Cir. 2006) (upholding four-minute extension of
a twenty-minute stop); United States v. Martin, 411 F.3d
998, 1002 (8th Cir. 2005) (stating that a “two minute
delay ... is a de minimis intrusion on the driver's
personal liberty that does not violate the Fourth
Amendment”); United States v. Purcell, 236 F.3d 1274,
1279 (llth Cir. 2001) (affirming a three-minute delay
during fourteen-minute stop as de minimis).

In Matthews, this Court addressed an analogous set
of facts. During the course of a traffic stop, the
officer asked Matthews questions unrelated to the
traffic offense, on topics such as his travel history,
criminal background, and whether his tattoos were
“prison tattoos.” The officer also questioned Matthews
about drug use and why he appeared nervous. After taking
Matthews’s information, the officer returned to his
cruiser to check it and to call a K9 unit. The officer
spent only “twenty to thirty seconds” speaking with
Matthews about his prison tattoos, and only about “ten
seconds” calling the drug dog. We did not tally the total
time devoted to “non-traffic citation” deviations out of
the total duration of the stop, but emphasized that the
“unrelated questions ‘were given in fairly quick order’”
and that “the ‘whole process [was] just a matter of
mMinutes.’” Matthews, 65 Va. App. at 353, 778 S.EB.2d at
132, We concluded that the deviations were unlawful
under Rodriguez, but were de minimis, and therefore
lawful, prior to Rodriguez. Accordingly, the
exclusionary rule did not apply. Id.

The delays here are similar to those in Matthews,
consisting of two brief conversations and a request for

 

 

a K9 unit. Viewing the evidence in the light most
favorable to the Commonwealth, these delays amounted to,
at most, two to three minutes. Accordingly, because

“the ‘whole process [was] just a matter of minutes, ’”
id., the deviations from the total length of the traffic
stop were de minimis. Because the search was lawful
under the prevailing law of the time, the exclusionary
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 9 of 21 PagelD# 310

rule does not apply, and the trial court did not err in
denying Marshall’s motion to suppress.
III. CONCLUSION
The trial court did not err in denying Marshall's
motion to suppress, because any deviation from the
traffic stop was de minimis, and thus falls within the
good faith exception to the exclusionary rule.

Marshall v. Commonwealth, No. 2053-15-2, 2016 WL 7094219, at *1-

 

*4 (Va. Ct. App. Dec. 6, 2016). Marshall pursued a further appeal

to the Supreme Court of Virginia raising the same issues. (ECF
No. 14-3, at 3.) The Supreme Court of Virginia refused Marshall’s
petition for appeal. (Id. at 1.)

B. State Habeas

On state habeas, in the Circuit Court, Marshall raised the
following claims for relief:

(a) (i) The Commonwealth violated petitioner's Due
Process rights by allowing a police officer to interfere
with the traffic stop initiated by another officer;

(a) {ii) The Commonwealth violated petitioner’s Fourth
Amendment rights because no traffic charges were
ultimately filed against the petitioner as a result of
the traffic stop leading to his arrest on drug charges;
(b) (i) The Commonwealth violated petitioner’s
constitutional rights by executing an unreasonable and
unjustified search of his person;

(b) (ii) The Commonwealth violated petitioner’s
constitutional rights by searching him “beyond the
required parameters of the PISTOL database”;

(c) (i) The Commonwealth and the trial court violated
petitioner’s rights by failing to suppress the evidence
against him in accordance with Rodriguez;

(d) (i) Appellate counsel was ineffective for not knowing
about and raising the issues raised in this habeas
petition on appeal, in particular the fact that Marshall
was never ticketed for a traffic violation; and

(d) (ii) The Court of Appeals erred in finding that the
petitioner’s case was not controlled by Rodriguez.
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 10 of 21 PagelD# 311

(ECF No. 14-5, at 19 (internal citation omitted).) The Circuit
Court dismissed Marshall's claims, finding that: Claims {a) (i),
(a) (ii), (b) (i), and (b) (ii) were barred by the rule in Slayton v. |
Parrigan, 205 S.E.2d 680, 682 (Va. 1974) because they could have
been, but were not, raised at trial and on direct appeal; Claims
(c) (i) and (d) (ii) were fully litigated on direct appeal and would
not be considered on habeas; and that the remaining claim, (da) (i)
lacked merit. (Id. at 20-25.)

Marshall appealed that decision to the Supreme Court of
Virginia. The Supreme Court of Virginia refused the petition for
appeal. (ECF No. 14-6, at 1). In doing so, the Supreme Court of
Virginia found that assignment of error number 3, 4, 5, and 6 were
insufficient in that they did not address the Circuit Court’s
ruling on state habeas “from which an appeal is sought.” (Id.

(citing Va. Sup. Ct. R. 5:17(c) (1) (iii) .)8

 

8 In his petition for appeal, Marshall described these
assignments of error as follows:

3. Did the trial court err by violating the
petitioner’s due process rights by allowing a police
officer to interfere with the traffic stop initiated by
another officer.

4. Did the trial court err by violating the
petitioner’s 4th Amendment right to due process because
no traffic charges were filed against the petitioner
that led to his arrest on drug charges.

5. Did the trial court err in not dismissing
charges for unreasonable and unjustifiable search of his
person by violating his 4th Amendment right for lack of
probable cause.

10
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 11 of 21 PagelD# 312

II. EXHAUSTION AND PROCEDURAL DEFAULT
Before a state prisoner can bring a § 2254 petition in federal

district court, the prisoner must first have “exhausted the

remedies available in the courts of the State.” 28 #U«~.S.C.
§ 2254 (b) (1) (A). The exhaustion requirement “‘is rooted in
considerations of federal-state comity,’” and in the Congressional

determination via federal habeas laws “that exhaustion of adequate
state remedies will ‘best serve the policies of federalism.'”
Slavek v. Hinkle, 359 F. Supp. 2d 473, 479 (E.D. Va. 2005) (quoting

Preiser v. Rodriguez, 411 U.S. 475, 491-92 & n. 10 (1973)). The

 

purpose of the exhaustion requirement is “to give the State an

initial opportunity to pass upon and correct alleged violations of

its prisoners’ federal rights.” Picard v. Connor, 404 U.S. 270,
275 (1971) (internal quotation marks omitted). Exhaustion has two
aspects.

First, a petitioner must use all available state remedies

before he can apply for federal habeas relief. See O'Sullivan v.

 

 

Boerckel, 526 U.S. 838, 844-48 (1999). On that point (use of all
available state remedies), the statute notes that a habeas
6. Did the trial court err in assuming that

officers did not petitioner’s constitutional rights by
searching him beyond the required parameters of the
PISTOL database.

(ECF No. 14-6, at 7.) These assignments correspond to Claims 3,
4, 5, and 6 in the § 2254 Petition.

11
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 12 of 21 PagelD# 313

petitioner “shall not be deemed to have exhausted the remedies
available in the courts of the State .. . if he [or she] has the
right under the law of the State to raise, by any available
procedure, the question presented.” 28 U.S.C. § 2254(c).

The second aspect of exhaustion requires a petitioner to have
offered the state courts an adequate opportunity to address the
constitutional claims advanced on federal habeas. “To provide the
State with the necessary ‘opportunity,’ the prisoner must ‘fairly
present’ his [or her] claim in each appropriate state court
(including a state supreme court with powers of discretionary
review), thereby alerting that court to the federal nature of the
claim.” Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan
v. Henry, 513 U.S. 364, 365-66 (1995)). Fair presentation demands
that “both the operative facts and the controlling legal
principles” must be presented to the state court. Longworth v.
Ozmint, 377 F.3d 437, 448 (4th Cir. 2004) (quoting Baker v.
Corcoran, 220 F.3d 276, 289 (4th Cir. 2000)). The burden of
proving that a claim has been exhausted in accordance with a
“state’s chosen procedural scheme” lies with the petitioner.
Mallory v. Smith, 27 F.3d 991, 994, 995 (4th Cir. 1994).

“A distinct but related limit on the scope of federal habeas

review is the doctrine of procedural default.” Breard v. Pruett,
134 F.3d 615, 619 (4th Cir. 1998). This doctrine provides that,

“(i]£ a state court clearly and expressly bases its dismissal of

12
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 13 of 21 PagelD# 314

a habeas petitioner’s claim on a state procedural rule, and that
procedural rule provides an independent and adequate ground for

the dismissal, the habeas petitioner has procedurally defaulted

his [or her] federal habeas claim.” Id. (citing Coleman v.
Thompson, 501 U.S. 722, 731-32 (1991)). A federal habeas

petitioner also procedurally defaults claims when the “petitioner
fails to exhaust available state remedies and ‘the court to which
the petitioner would be required to present his [or her] claims in
order to meet the exhaustion requirement would now find the claims
procedurally barred.’” Id. (quoting Coleman, 501 U.S. at 735
n.1).9 The burden of pleading and proving that a claim is

procedurally defaulted rests with the state. Jones v. Sussex I

 

State Prison, 591 F.3d 707, 716 (4th Cir. 2010) (citing cases).
Absent a showing of cause and prejudice or a fundamental
miscarriage of justice, this Court cannot review the merits of a

defaulted claim. See Harris v. Reed, 489 U.S. 255, 262 (1989).

 

Here, the Supreme Court of Virginia found that Claims 3, 4,
5, and 6 were barred under Virginia Supreme Court Rule
5:17(c) (1) (iii) because they did not point to an error the Circuit

Court on state habeas. Rule 5:17(c) (1) (iii) constitutes and

 

° Under these circumstances, even though the claim has not
been fairly presented to the Supreme Court of Virginia, the
exhaustion requirement is “technically met.” Hedrick v. True, 443
F.3d 342, 364 (4th Cir. 2006) (citing Gray v. Netherland, 518 U.S.
152, 161-62 (1996)).

 

13
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 14 of 21 PagelD# 315

adequate and independent rule when so applied. Yeatts v. Angelone,

 

166 F.3d 255, 264-65 (4th Cir. 1999).19 Purthermore, to the extent
that Marshall contends that ineffective assistance of counsel
constitutes cause to excuse his default. That contention is
rejected for the reasons set forth below. See infra Part V.

Accordingly, Claims 3, 4, 5, and 6 will be dismissed.

III. NONCOGNIZABLE CLAIMS
The Supreme Court has held that “where the State has provided
an opportunity for full and fair litigation of a Fourth Amendment
claim, a state prisoner may not be granted federal habeas corpus

relief on the ground that evidence obtained in an unconstitutional

search or seizure was introduced at his trial.” Stone v. Powell,
428 U.S. 465, 494 (1976) (footnote omitted). “The rationale for

the Court’s ruling was that, in the context of a federal habeas
corpus challenge to a state court conviction, ‘the contribution of
the exclusionary rule, if any, to the effectuation of the Fourth
Amendment is minimal and the substantial societal costs of the
application of the rule persist with special force.'” United

States v. Scarborough, 777 F.2d 175, 182 (4th Cir. 1985) (quoting

 

10 The Supreme Court of Virginia could have also found Claims
3 through 6 barred by the rule in Slayton v. Parrigan, 205 S.E.2d
680 (Va. 1974), because Marshall could have raised, but failed to
raise, such claims on direct appeal. Slayton constitutes an
adequate and independent state procedural rule when so applied.
See Mu’/Min v. Pruett, 125 F.3d 192, 196-97 (4th Cir. 1997).

 

14
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 15 of 21 PagelD# 316

Stone, 428 U.S. at 494-95). Therefore, in a habeas proceeding,
when a federal district court is faced with Fourth Amendment
claims, it should “first inquire as to whether or not the
petitioner was afforded an opportunity to raise his Fourth
Amendment claims under the then existing state practice.” Doleman
v. Muncy, 579 F.2d 1258, 1265 (4th Cir. 1978).

Because Virginia provided Marshall with an opportunity to
raise his Fourth Amendment claims at trial and on appeal, this
Court need not inquire further “unless [Marshall] alleges
something to indicate that his opportunity for a full and fair
litigation of his Fourth Amendment claim or claims was in some way
impaired.” Id. The United States Court of Appeals for the Fourth
Circuit has admonished that “the burden of pleading and proof is
upon [the petitioner] to indicate in the petition ... the reasons
he has, and the facts in support thereof, as to why he contends he
did not receive an opportunity for a full and fair litigation of

his Fourth Amendment claims.” Id. at 1266.11 Marshall fails to

 

11 Marshall contends that he was not given a fair opportunity
to litigate his Fourth Amendment claims because the Virginia
courts failed to correctly apply the controlling law. This
contention is insufficient to undermine the fact Marshall was
provided a fair opportunity to raise his Fourth Amendment claims.
On that point, the Fourth Circuit has emphasized that “the
ultimate rule of deference” contemplated by Stone “would of course
be swallowed if impairment in this sense could be shown simply by
showing error-whether of fact or law-in the state court

proceeding.” Sneed v. Smith, 670 F.2d 1348, 1355-56 (4th Cir.
1982). Thus, in Sneed, the Fourth Circuit rejected the

petitioner’s claim that allegedly false testimony by a police

15
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 16 of 21 PagelD# 317

demonstrate that he did not receive a full and fair opportunity to
litigate his Fourth Amendment claims. Accordingly, Claim 1 will
be dismissed.

In Claim 7, Marshall contends that he is entitled to relief
because the Circuit Court improperly dismissed his claims for
relief on state habeas. But, “[c]laims of error occurring in a
state post-conviction proceeding cannot serve as a basis for

federal habeas corpus relief.” Bryant v. Maryland, 848 F.2d 492,

 

493 (4th Cir. 1988) (citations omitted). That is because the
habeas petitioner’s detention results from the underlying state
conviction, not from the state post-conviction collateral

proceeding. Lawrence v. Branker, 517 F.3d 700, 717 (4th Cir. 2008)

 

(“[E]ven where there is some error in state post-conviction
proceedings, a petitioner is not entitled to federal habeas relief
because the assignment of error relating to those post-conviction
proceedings represents an attack on a proceeding collateral to
detention and not to the detention itself.” (citing Bryant, 848
F.2d at 493; Bel-Bey v. Roper, 499 F.3d 752, 756 (8th Cir. 2007);

United States v. Dago, 441 F.3d 1238, 1248 (10th Cir. 2006))).

 

Accordingly, Claim 7 will be dismissed.

 

officer and the application of incorrect constitutional standards
constituted an impairment of his opportunity for full and fair

litigation of his Fourth Amendment claim. Id. at 1356.

16
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 17 of 21 PagelD# 318

IV. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW

In order to obtain federal habeas relief, at a minimum, a
petitioner must demonstrate that he is “in custody in violation of
the Constitution or laws or treaties of the United States.”
28 U.S.C. § 2254{(a). The Antiterrorism and Effective Death
Penalty Act (“AEDPA”’) of 1996 further circumscribed this Court’s
authority to grant relief by way of a writ of habeas corpus.
Specifically, “[{s]tate court factual determinations are presumed
to be correct and may be rebutted only by clear and convincing
evidence.” Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)
(citing 28 U.S.C. § 2254(e)(1)). Additionally, under 28 U.S.c.
§ 2254(d), a federal court may not grant a writ of habeas corpus
based on any claim that was adjudicated on the merits in state
court unless the adjudicated claim:

(1) resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme

Court of the United States; or

(2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.
28 U.S.C. § 2254(d). The Supreme Court has emphasized that the
question “is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Schriro v.

17
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 18 of 21 PagelD# 319

Landrigan, 550 U.S. 465, 473 (2007) (citing Williams v. Taylor,

 

529 U.S. 362, 410 (2000)).

Vv. INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

To demonstrate ineffective assistance of counsel, a convicted
defendant must show first that counsel’s representation was
deficient and, second, that the deficient performance prejudiced
the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).
To satisfy the deficient performance prong of Strickland, the
convicted defendant must overcome the “‘strong presumption’ that
counsel’s strategy and tactics fall ‘within the wide range of

reasonable professional assistance.’” Burch v. Corcoran, 273 F.3d

 

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).
The prejudice component requires a defendant to “show that there
is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694. In
analyzing ineffective assistance of counsel claims, it is not
necessary to determine whether counsel performed deficiently if
the claim is readily dismissed for lack of prejudice. Id. at 697.

In Claim 2(a), Marshall contends that trial counsel was

ineffective for not raising the decision of United States v.

 

Rodriguez, 135 S. Ct. 1609 (2015) in his motion to suppress and

18
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 19 of 21 PagelD# 320

failed to argue that Marshall was not issued a traffic ticket.
This claim lacks factual merit. Counsel specifically and

repeatedly cited to United States v. Rodriguez, 135 S. Ct. 1609

 

(2015) in his Motion to Suppress and noted that “the defendant was
never charged with any traffic related offense.” (ECF No. 14-7,
at 4.) Accordingly, Marshall fails to demonstrate that counsel
acted deficiently. Moreover, Marshall fails to demonstrate that
any further argument by counsel related to these matters would
have altered the result of the Motion to Suppress. Because
Marshall fails to demonstrate deficiency or prejudice, Claim 2 (a)
will be dismissed.

In Claim 2(b), Marshall initially contends that trial counsel
acted deficiently by failing to argue that there was no probable
cause to stop him. This aspect of Claim 2(b) lacks factual merit.
The record reflects that John Mann, who initially represented
Marshall, “challenged the probable cause to stop the defendant's
vehicle. On March 12, 2015, [the Circuit Court] ruled that there
was probable cause to stop the defendant.” (ECF No. 14-7, at 1
n.1.)

In the remainder of Claim 2(b) and 2(c), Marshall makes a
disjointed, rambling argument that trial and appellate counsel

performed deficiently by failing to raise a variety of challenges

19
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 20 of 21 PagelD# 321

to the search and seizure of his person. These arguments lack
merit for the reasons set forth by the Circuit Court:??

The Court finds that the additional constitutional
claims asserted by the petitioner are without merit and,
if raised by counsel, would not have led to a different
result. . . . First contrary to his allegation in in
Claim (a) (i) Marshall has no due process right to only
interact with a single police officer at a time. Next,
the fact that Marshall was not ultimately summonsed for
failing to yield to oncoming traffic when he turned left
in front of a police officer, as alleged in claim (a) (ii)
does not retroactively invalidate the traffic stop.
Even if the petitioner was ultimately not in violation
of any traffic law, the “possibility of an innocent
explanation does not necessarily exclude the reasonable
suspicion that a suspect might be violating the law.”
Morris v. City of Virginia Beach, 58 Va. App. 173, 183,
707 S.E.2d 479, 483 (2011) (internal quotation omitted).
The Court concludes that neither of these claims
presents a viable appellate argument, and therefore
counsel was not ineffective for failing to make these
claims on direct appeal.

The Court further finds that neither claim (b) (i)

 

nor (b) (ii) contains viable appellate arguments. In
these claims, the petitioner challenges the search of
his person. The Court finds that search was valid

because a trained police dog alerted to the presence of
drugs on the petitioner, which gave the officers
probable cause to search his person. See Whitehead v.
Commonwealth, 278 Va. 300, 314 683 S.E.2d 299, 305 (2009)
(“After the positive alert by the trained narcotics
detection dog, [the officer] unquestionably had probable
cause to search the vehicle”); Jones v. Commonwealth,
277 Va. 171, 180, 670 S.E.2d 727, 732-33 (2009) (“[A]
positive alert from a narcotics detection dog
unquestionably provides probable cause to search a
vehicle.”). Therefore, the Court concludes that neither
claim (b) (i) or (b) (ii) would have been successful on
appeal.

 

12 Although the Circuit Court addressed Marshall’s challenges
in the context of Marshall’s claim of ineffective assistance of
appellate counsel, the Circuit Court’s conclusions largely apply
with equal force to Marshall's challenges to the ineffectiveness
of trial counsel.

20
Case 3:19-cv-00655-REP-RCY Document 20 Filed 07/07/20 Page 21 of 21 PagelD# 322

Under these circumstances, Marshall has not met his
burden to prove there is a reasonable probability that,
but for counsel’s alleged errors in failing to present
any of these claims . .. the result of the proceeding
would have been different.
(ECF No. 14-5, at 24-25 (internal paragraph numbers omitted).) In
no instance has Marshall demonstrated that trial or appellate
counsel acted deficiently by failing to advance the challenges he
urges here. Nor does Marshall demonstrate any reasonable
probability of a different result had counsel made the argument he

suggests. Accordingly, because Marshall fails to demonstrate

deficiency or prejudice, Claims 2(b) and 2(c) will be dismissed.

VI. CONCLUSION

For the foregoing reasons, Respondent’s Motion to Dismiss
(ECF No. 12) will be granted. Marshall’s § 2254 Petition will be
denied. Marshall’s claims and the action will be dismissed. A
certificate of appealabilty will be denied.

The Clerk is directed to send a copy of Memorandum Opinion to
Marshall and counsel of record.

It is so ordered.

/s/ fz

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: July | , 2020

21
